 



Exhibit 10.01
Amended and Restated Change of Control Retention and Severance Agreement
     This Amended and Restated Change of Control Retention and Severance
Agreement (the "Agreement”) is made and entered into as of October 31, 2006, by
and between Cepheid and Humberto Reyes (the “Executive”) and amends and restates
in its entirety any Change of Control Retention and Severance Agreement by and
between Cepheid and Executive existing prior to the date hereof. Capitalized
terms used in this Agreement shall have the meanings set forth in Section 3
below.
1. Purpose. The purpose of this Agreement is to encourage Executive to remain in
the employ of the Company and to continue to devote Executive’s full attention
to the success of the Company in the event of a Change of Control, as such term
is defined in Section 3 of this Agreement.
2. Termination Upon Change of Control. In the event of Executive’s Termination
Upon Change of Control, Executive shall receive the following payments and
benefits:
     2.1 Accrued Salary and Vacation, and Benefits. Executive shall receive all
salary and accrued vacation (less applicable withholding) earned through
Executive’s termination date, and the benefits, if any, under Company benefit
plans to which Executive may be entitled pursuant to the terms of such plans.
     2.2 Stock Award Acceleration. Provided that Executive complies with
Section 5 below, all outstanding stock options granted and restricted stock
issued by the Company to Executive prior to the Change of Control shall become
fully vested and exercisable immediately prior to the effective date of the
Termination Upon Change of Control.
     2.3 Cash Severance Payment. Provided that Executive complies with Section 5
below, Executive shall receive a lump sum cash payment in an amount equal to
eighteen (18) months of Executive’s effective base salary (less applicable
withholding), paid within ten (10) business days of the effective date of the
Termination Upon Change of Control.
3. Definitions. Capitalized terms used in this Agreement shall have the meanings
set forth in this Section 3.
     3.1 “Cause” means Executive’s (a) failure to perform any reasonable and
lawful duty of Executive’s position or failure to follow the lawful written
directions of the Chief Executive Officer; (b) commission of an act that
constitutes misconduct and is injurious to the Company or any subsidiary;
(c) conviction of, or pleading “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof; (d) committing an act of fraud
against, or the misappropriation of property belonging to, the Company or any
subsidiary; (e) commission of an act of dishonesty in connection with
Executive’s responsibilities as an employee and affecting the business or
affairs of the Company; (f) breach of any confidentiality, proprietary
information

 



--------------------------------------------------------------------------------



 



or other agreement between Executive and the Company or any subsidiary; or
(g) failure or refusal to carry out the reasonable directives of the Company.
     3.2 “Change of Control” means (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then outstanding securities; (b) the
Company is party to a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or another entity) at least fifty (50%)
percent of the combined voting power of the voting securities of the Company or
such surviving or other entity outstanding immediately after such merger or
consolidation; (c) the sale or disposition of all or substantially all of the
Company’s assets (or consummation of any transaction having similar effect); or
(d) the dissolution or liquidation of the Company.
     3.3 “Company” means Cepheid and any successor or assign to substantially
all the business and/or assets of Cepheid.
     3.4 “Diminution of Responsibilities” means the occurrence of any of the
following conditions, without Executive’s consent: (a) a significant diminution
in the nature or scope of Executive’s authority, title, function or duties from
Executive’s authority, title, function or duties in effect immediately preceding
any Change of Control; (b) a ten percent (10%) reduction in Executive’s base
salary or a twenty-five percent (25%) reduction in Executive’s target bonus
opportunity, if any, in effect immediately preceding any Change of Control (in
either case, unless such reduction is part of a Company officer-wide program to
reduce expenses); (c) the Company’s requiring Executive to be based at any
office or location more than 50 miles from the office where Executive was
employed immediately preceding the Change of Control; (d) any material breach of
the terms of this Agreement by the Company; or (e) failure of any successor or
assignee to the Company to assume this Agreement.
     3.5 “Termination Upon Change of Control” means:
          (a) any involuntary termination of the employment of Executive by the
Company without Cause within twelve (12) months following a Change of Control;
or
          (b) any resignation by Executive based on a Diminution of
Responsibilities where (i) such Diminution of Responsibilities occurs within
twelve (12) months following the Change of Control, and (ii) such resignation
occurs within ninety (90) days following such Diminution of Responsibilities.
4. Federal Excise Tax. If the payments and benefits provided for in this
Agreement constitute “parachute payments” within the meaning of the Internal
Revenue Code of 1986, as amended (the “Code”), but for this Section 4, would be
subject to the excise tax imposed by Section 4999 of the Code, then the payments
and benefits under this Agreement will be payable,

2



--------------------------------------------------------------------------------



 




at Executive’s election, either in full or in such lesser amount as would
result, after taking into account the applicable federal, state and local income
taxes and excise tax imposed by Section 4999 of the Code, in Executive’s receipt
on an after-tax basis of the greatest amount of benefits.
5. Release of Claims. The Company may condition the payments and benefits set
forth in Sections 2.2 and 2.3 of this Agreement upon the delivery by Executive
of a signed release of claims in a form satisfactory to the Company.
6. Agreement Not to Solicit. If Company performs its obligations to deliver the
severance compensation set forth in Sections 2.2 and 2.3 of this Agreement, then
for a period of one (1) year after Executive’s termination of employment,
Executive will not solicit any employee of the Company to discontinue that
person’s employment relationship with the Company.
7. Arbitration. Any claim, dispute or controversy arising out of this Agreement,
the interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by the
American Arbitration Association. The site of the arbitration proceeding shall
be in Santa Clara County, California, or another location mutually agreed to by
the parties.
8. Conflict in Benefits; Effect of Agreement. This Agreement shall supersede all
prior arrangements, whether written or oral, and understandings regarding
severance compensation following a Change of Control and shall be the exclusive
agreement for the determination of any severance compensation due upon
Executive’s termination of employment upon a Change of Control.
9. Miscellaneous.
     9.1 Successors of the Company. The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.
     9.2 No Employment Agreement. This Agreement does not alter Executive’s
at-will employment status or obligate the Company to continue to employ
Executive for any specific period of time, or in any specific role or geographic
location.
     9.3 Modification of Agreement. This Agreement may be modified, amended or
superceded only by a written agreement signed by Executive and the Chief
Executive Officer.
     9.4 Governing Law. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of California.
     9.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written between or among the parties hereto with respect to the specific
subject matter hereof.

3



--------------------------------------------------------------------------------



 



                 
EXECUTIVE
      CEPHEID    
 
               
/s/ HUMBERTO REYES
      By:   /s/ JOHN L. BISHOP    
 
Humberto Reyes
      Name:  
 
John L. Bishop    
 
      Title:   Chief Executive Officer    

[Signature Page to Amended and Restated Change of Control Retention And
Severance Agreement]